DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasco (WO Publication No. 2017182239 A1).
	Regarding Claim 1, Blasco discloses an applicator tip (Fig. 2, label 3) for application of an oral care composition to an oral cavity (Abstract) comprising:
At least one external ridge (Fig. 2, label 5; See Annotated Figure B of Fig. 2);
A plurality of internal ridges (Fig. 2, label 4);
A plurality of internal channels between the plurality of internal ridges wherein the at least one external ridge lies along a perimeter of the applicator tip (See Annotated Figure A of Fig. 2) such that the least one external ridge forms an internal cavity for the oral care composition (See Annotated Figure B of Fig. 2 wherein the external ridge is shown to form a concavity in which composition can be held) and at least a portion of a perimeter of the applicator tip is free from the at least one external ridges (Fig. 2 shows that there are internal channels between each label of 4 which is the internal ridge. It is also shown in Fig. 2 that there is a portion of the perimeter of the applicator tip being free from the at least one external ridges)

    PNG
    media_image1.png
    339
    435
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    236
    454
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 4, Blasco discloses the claimed applicator tip of claim 1 and further discloses a
portion of the plurality of internal ridges are substantially straight (Fig. 2, label 4 shows that the ridges
are substantially straight and curves as in the direction towards the handle).
Regarding Claim 5, Blasco discloses the claimed applicator tip of claim 1 and further discloses a
portion of the plurality of internal ridges are curved (There are curved portions at each end of the ridges
as well as it is curved upwards as the ridge goes towards to the direction of the handle; See Annotated
Figure C of Fig. 2).

    PNG
    media_image3.png
    278
    392
    media_image3.png
    Greyscale

Annotated Figure C 
Regarding Claim 6, Blasco discloses the claimed applicator tip of claim 1 and further discloses a
first portion of the plurality of internal ridges are substantially straight and a second portion of the
plurality of internal ridges are curved (See Annotated Figure N of Fig. 2 where the grayed out areas are
the second portion of the internal ridges that are curved and the areas that are not colored in are
substantially straight).

    PNG
    media_image4.png
    286
    392
    media_image4.png
    Greyscale

Annotated Figure D
Regarding Claim 7, Blasco discloses the claimed applicator tip of claim 1 and further discloses
the plurality of internal ridges comprises from 2 to about 20 internal ridges (Fig. 2, label 4 shows there
to be 5 internal ridges).
Regarding Claim 8, Blasco discloses the claimed applicator tip of claim 1 and further discloses
the at least one external ridge comprises a plateau (Fig. 2, label 5 shows that the external ridge extends
outwards from the applicator tip in a direction perpendicular to the handle, making a plateau).
Regarding Claim 9, Blasco discloses the claimed applicator tip of claim 1 and further discloses
the applicator tip is made from an elastomer (Pg. 4 including the cover sheet, lines 21-24 describes that
the tip is made from an elastomeric material).
Regarding Claim 10, Blasco discloses the claimed applicator tip of claim 1 and further discloses
the elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a
polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or
combinations thereof (Pg. 4 including the cover sheet, lines 21-24 describes that the tip is made from an
elastomeric material, and most preferably a thermoelastic material which includes the thermoplastic
elastomer).
	Regarding Claim 11, Blasco discloses an applicator (Fig. 2) for application of an oral care composition to an oral cavity (Abstract) comprising:
An applicator tip (Fig. 2, label 3), the applicator tip comprising:
At least one external ridge (Fig. 2, label 5);
A plurality of internal ridges (Fig. 2, label 4);
A plurality of internal channels between the plurality of internal ridges (Fig. 2 shows that there are internal channels between each label of 4 which is the internal ridge)
An applicator handle (Fig. 2, label 2), wherein the at least one external ridge lies along a perimeter of the applicator tip (See Annotated Figure A of Fig. 2) such that the least one external ridge forms an internal cavity for the oral care composition (See Annotated Figure B of Fig. 2 wherein the external ridge is shown to form a concavity in which composition can be held) and at least a portion of a perimeter of the applicator tip is free from the at least one external ridges (Fig. 2 shows that there is a portion of the perimeter of the applicator tip being free from the at least one external ridges)
Regarding Claim 14, Blasco discloses the claimed applicator of claim 11 and further discloses a
portion of the plurality of internal ridges are substantially straight (Fig. 2, label 4 shows that the ridges
are substantially straight and curves as in the direction towards the handle).
Regarding Claim 15, Blasco discloses the claimed applicator of claim 11 and further discloses a
portion of the plurality of internal ridges are curved (There are curved portions at each end of the ridges
as well as it is curved upwards as the ridge goes towards to the direction of the handle; See Annotated
Figure C of Fig. 2).
	Regarding Claim 16, Blasco discloses the claimed applicator of claim 11 and further discloses a
first portion of the plurality of internal ridges are substantially straight and a second portion of the
plurality of internal ridges are curved (See Annotated Figure D of Fig. 2 where the grayed out areas are
the second portion of the internal ridges that are curved and the areas that are not colored in are
substantially straight).
Regarding Claim 17, Blasco discloses the claimed applicator of claim 11 and further discloses the
plurality of internal ridges comprises from 2 to about 20 internal ridges (Fig. 2, label 4 shows there to be
5 internal ridges).
Regarding Claim 18, Blasco discloses the claimed applicator of claim 11 and further discloses the
at least one external ridge comprises a plateau (Fig. 2, label 5 shows that the external ridge extends
outwards from the applicator tip in a direction perpendicular to the handle, making a plateau).
Regarding Claim 19, Blasco discloses the claimed applicator of claim 11 and further discloses the
applicator tip is made from an elastomer (Pg. 4 including the cover sheet, lines 21-24 describes that the
tip is made from an elastomeric material).
Regarding Claim 20, Blasco discloses the claimed applicator of claim 11 and further discloses the
elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a
polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or
combinations thereof (Pg. 4 including the cover sheet, lines 21-24 describes that the tip is made from an
elastomeric material, and most preferably a thermoelastic material which includes the thermoplastic
elastomer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco (WO Publication No. 2017182239 A1) in view of Bohm (US Patent No. 11064786 B2).
Regarding Claim 2, Blasco teaches the claimed applicator tip of claim 1 and further discloses that the tip can be made of elastomeric material- preferably thermoelastic material (Pg. 4, lines 21-24 of Blasco). However, Blasco is silent to the applicator tip to have a durometer rating of from about 45 A to about 75 A.
Bohm discloses an applicator tip in the same field of endeavor (Col. 5, lines 41-46 discloses the different liquids the device may apply including it usage in the dental field and cosmetic field.) and further discloses that the applicator tip (In this particular case, the applicator tip of Bohm comprises supports- which can be seen in Fig. 5, label 541- that are made of elastomer material and discloses its shore hardness) has a shore hardness of from 35 A to 90 A (Col. 4, lines 36 – 50) for the applicator tip to be durable. As the range provided by Bohm encompasses the claimed durometer rating range, it would obvious for someone of ordinary skill in the art to tighten the range to be 45 A to 75 A.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to have a shore hardness of from 45 A to 75 A as taught by Bohm to allow the applicator tip to be more durable.
Regarding Claim 12, Blasco teaches the claimed applicator tip of claim 1 and further discloses that the tip can be made of elastomeric material- preferably thermoelastic material (Pg. 4, lines 21-24 of Blasco). However, Blasco is silent to the applicator tip to have a durometer rating of from about 45 A to
about 75 A.
Bohm discloses an applicator tip in the same field of endeavor (Col. 5, lines 41-46 discloses the different liquids the device may apply including it usage in the dental field and cosmetic field.) and further discloses that the applicator tip (In this particular case, the applicator tip of Bohm comprises supports- which can be seen in Fig. 5, label 541- that are made of elastomer material and discloses its shore hardness) has a shore hardness of from 35 A to 90 A (Col. 4, lines 36 – 50) for the applicator tip to be durable. As the range provided by Bohm encompasses the claimed durometer rating range, it would obvious for someone of ordinary skill in the art to tighten the range to be 45 A to 75 A.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to have a shore hardness of from 45 A to 75 A as taught by Bohm to allow the applicator tip to be more durable.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco (WO Publication No. 2017182239 A1) in view of Fischer (US Patent No. 5816804).
Regarding Claim 3, Blasco teaches the claimed applicator tip of claim 1; however, Blasco is silent to the applicator tip is colored.
Fischer discloses an applicator tip of same field of endeavor (Fischer discloses dental composition through the applicator tip in the Abstract) and further discloses that the applicator tip is colored to filter out light to prevent the dental composition from reacting with the light (Col. 7, lines 44-46).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to be colored as taught by Fischer to filter out light and prevent the light to react with the dental composition being delivered.
Regarding Claim 13, Blasco teaches the claimed applicator tip of claim 1; however, Blasco is silent to the applicator tip is colored.
Fischer discloses an applicator tip of same field of endeavor (Fischer discloses dental composition through the applicator tip in the Abstract) and further discloses that the applicator tip is colored to filter out light to prevent the dental composition from reacting with the light (Col. 7, lines 44- 46).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to be colored as taught by Fischer to filter out light and prevent the light to react with the dental composition being delivered.
Response to Arguments
Applicant’s amendments are found to overcome Asano’s prior art rejection and therefore the arguments regarding the prior art of Asano are moot. 
Applicant’s argument on page 6 filed on 4/8/2022 regarding the Blasco rejection is found to not be persuasive. Applicant argues that Blasco does not disclose “wherein the at least one external ridge lies along a perimeter of the applicator tip such that the at least one external ridge forms an internal cavity for the oral composition and at least a portion of the perimeter of the applicator tip is free from the at least one external ridge”. However, it is noted that such limitation is disclosed by Blasco. In the figure below, the external ridge is highlighted in black wherein the perimeter of the applicator tip not highlighted in black is the portion of the applicator tip perimeter free from the at least one external ridge. Further the external ridge is shown to have a concavity shape and as such the concave region highlighted in grey below would be the internal cavity.  

    PNG
    media_image2.png
    236
    454
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772